Davison, J.
The United States of America sued Beaird, late post-master at Brownsville, Indiana, before a justice of the peace, and obtained a judgment. Beaird appealed. In the Circuit Court, judgment was rendered for the plaintiff below.
The record before us does not disclose the cause of action, and we must presume that none was filed. There being no cause of action on file, there could be no issue in the case; and a trial without an issue is erroneous. Bell v. Trotter, 4 Blackf. 12.—Denby v. Hart, id. 13.—Wilbridge v. Case, 2 Ind. 36.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c. -